Third District Court of Appeal
                               State of Florida

                          Opinion filed March 13, 2019.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D17-2417
                         Lower Tribunal No. 14-25855
                             ________________


                              Jorge M. Negron,
                                    Appellant,

                                        vs.

                      Resolution Life Holdings, Inc.,
                      and Lincoln Benefit Life Co.,
                                    Appellees.



      An Appeal from the Circuit Court for Miami-Dade County, Lisa S. Walsh,
Judge.

     Arthur J. Morburger; Peter A. Cohen, for appellant.

      Billbrough & Marks, P.A., and Geoffrey B. Marks, for appellee Lincoln
Benefit Life Co.


Before EMAS, C.J., and LINDSEY, and HENDON, JJ.

     PER CURIAM
      Appellant Jorge M. Negron appeals the trial court’s final judgment in favor

of Appellee Lincoln Benefit Life Company following a bench trial. We find no

error and affirm.

      On appeal of a judgment entered after a bench trial, while the parties are

entitled to de novo review of the trial court’s legal rulings, an appellate court is

bound by the trial court’s findings of fact where the findings are supported by

competent, substantial evidence. Tylinski v. Klein Auto., Inc., 90 So. 3d 870 (Fla.

3d DCA 2012) (citing Craigside, LLC v. GDC View, LLC, 74 So. 3d 1087 (Fla.

1st DCA 2011)). Furthermore, in an appeal from a bench trial, “the trial judge’s

findings of fact are clothed with a presumption of correctness on appeal, and these

findings will not be disturbed unless the appellant can demonstrate that they are

clearly erroneous.”    Universal Beverages Holdings, Inc. v. Merkin, 902 So. 2d

288, 290 (Fla. 3d DCA 2005).

      Based on our review of the record, the trial judge’s findings of fact are

supported by competent, substantial evidence. Moreover, Appellant has not

demonstrated that the trial judge’s factual findings are clearly erroneous nor that

there is any error in the trial court’s application of the law to those findings.

      Affirmed.




                                            2